Citation Nr: 0019776	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  95-15 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from May 1980 to April 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1994 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased evaluation 
for service-connected PTSD.  


FINDING OF FACT

The veteran's PTSD is manifested by manic and depressive 
episodes, irritability, difficulty sleeping, nightmares, 
marked psychological response to stimuli reminding her of the 
trauma, exaggerated startle response, hypervigilance, 
difficulty maintaining effective relationships with co-
workers and supervisors, and difficulty maintaining social 
and familial relationships.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective Nov. 7, 1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records indicate that she was 
raped in July 1980, following which she was treated for 
depressive reaction and alcohol abuse, which was attributed 
to her psychiatric condition.  

By rating decision in April 1988, the RO granted service 
connection for PTSD with a 10 percent evaluation, effective 
from April 16, 1987.  By rating decision in March 1991, 
implementing a March 1991 Board decision, the RO granted an 
increased evaluation of 30 percent for service-connected 
PTSD, effective from April 16, 1987.  In February 1994, the 
veteran requested that her PTSD be reevaluated due to 
increased severity.  

In October 1993, the veteran was examined by N.S., M.D., for 
the purpose of determining eligibility for Social Security 
benefits.  The veteran reported very bad mood swings and 
difficulty handling job stress.  Mental status examination 
showed no delusions, no manic or depressive mood (but the 
examiner noted that the veteran was undergoing treatment with 
medication), feelings of hopelessness and worthlessness, and 
suicidal thoughts.  Dr. N.S. provided diagnoses of mixed-type 
bipolar disorder in part in remission due to treatment and 
polysubstance abuse in the past (substance-free for 60 days) 
and a global assessment of functioning (GAF) rating of 50.  
The veteran noted that she was able to get along with people 
for a brief time, but then developed communication problems.  
Dr. N.S. reported that the veteran's prognosis was guarded 
due to chronic mental illness and stated that the veteran 
would have a relapse under constant stress or demand.  

A VA examination was conducted in May 1994.  The veteran 
reported that she was raped three times between 1976 and 
1980, the third time during service.  She stated that after 
the third rape, she began to develop anxiety and nightmares.  
She reported nightmares one-to-two times per month and 
intrusive thoughts several times per week.  The veteran 
denied flashback experiences, but reported exaggerated 
startle response, hypervigilance, feelings of estrangement, 
and very few close friends.  The veteran noted a decrease in 
depressive and manic periods since she began taking 
medication.  The examiner noted review of the veteran's 
medical records and indicated that the veteran was initially 
diagnosed with PTSD, but was recently diagnosed with bipolar 
disorder.  The veteran reported that after service she was 
fired from her job due to problems with customers and she 
stated that she had not been employed since 1989 due to 
depressive symptoms and difficulty getting along with co-
workers.  A history of substance and alcohol use was noted, 
but the veteran reported no use for one year.  Mental status 
examination revealed depressed mood, full range affect, 
minimal paranoid ideation, no delusions, some hypnopompic 
auditory hallucinations, visual illusions, and no current 
suicidal or homicidal ideation.  The examiner provided 
diagnoses of PTSD, history of polysubstance abuse in 
remission, and history of bipolar disorder, and a global 
assessment of functioning (GAF) rating of 65.  The examiner 
stated that the veteran's psychiatric symptoms had resulted 
in rather profound impairment of both her social and 
occupational functioning.  

In her notice of disagreement, received in December 1994, the 
veteran stated that she had no friends, no boyfriends, and 
was "pretty isolated."  She noted that she did not get 
along well with anyone, including relatives or neighbors, and 
could not work because of her psychiatric problems.  On an 
application for compensation based on unemployability, 
received in February 1995, the veteran stated that encounters 
with others for more than one-to-two hours were not possible.  
She experienced very high stress and anxiety when forced to 
relate to others for long lengths of time.  She noted that 
she became very depressed when she was unable to stay at a 
job or to be around other people.  She further reported that 
she had been in a recovery program for drug and alcohol abuse 
for approximately one year.  

In her VA Form 9, substantive appeal, received in May 1995, 
the veteran stated that all of her job experience, including 
during service, was in the secretarial field, which required 
extensive contact with the public.  She reported that her 
limited social functionality caused her job performance to 
suffer.  She noted that she had not held a job for over two 
months since 1989.  The veteran reported that she had no 
friends that lasted and no boyfriend or husband.  She noted 
that the only person to whom she spoke regularly was her 
mother.  

A VA examination was conducted in April 1995.  The veteran 
reported suicidal thoughts, nightmares, dreams, flashbacks, 
intrusive thoughts, and crying spells.  She stated that she 
disliked being around people and did not like to be touched 
or held.  The veteran denied any current depression and was 
not currently in counseling, but was being followed for 
medication.  She noted that her mood was better since 
beginning to take medication.  The examiner noted a history 
of alcohol and substance abuse, with the last use 18 months 
prior to the examination.  The examiner noted that the 
veteran was initially guarded in her interpersonal contact, 
but became friendly as the interview progressed.  The 
examiner provided diagnostic impressions of moderate PTSD and 
history of alcohol and substance abuse, and a GAF of 60.  The 
examiner stated that the veteran had chronic difficulty 
adjusting, with some improvement with medication.  The 
examiner noted that the veteran continued to experience 
recurrent distressing dreams, feelings that the event may 
recur, and intense psychological distress at exposure to 
individuals who remind her of her assailant (an African-
American male).  She reported feelings of detachment and 
estrangement from others, particularly men.  The examiner 
stated that the veteran was able to deal with the public and 
relate and interact with supervisors and co-workers, except 
that African-American men provided reminders of her rape.  
The examiner reported that the veteran was probably able to 
withstand the stressors of an 8-hour workday in certain 
circumstances that did not remind her or her trauma.  

A VA fee basis examination was conducted in August 1997, by 
B.T.W., D.O., who noted complete review of the veteran's 
claims file.  During manic periods, the veteran reported 
sleeplessness, excessive talkativeness, intrusive behavior, 
racing thoughts, flights of ideas, pressured and rapid 
speech, grandiosity, excessive spending, and sexual 
activity/promiscuity.  During depressive periods, the veteran 
reported crying spells, helplessness, hopelessness, loss of 
energy, anhedonia.  The veteran denied recurrent intrusive 
thoughts, but noted a marked psychological response to 
environmental stimuli reminding her of the rape, such as 
being around military personnel and being around black males.  
She reported nightmares approximately twice a week and 
difficulty sleeping.  She stated that she worried 
excessively, had exaggerated startle response and 
hypervigilance, had difficulty with memory, and experienced 
anger outbursts.  The veteran stated that her last job was in 
1988.  She stated that she lived alone and related "okay" 
to her family and friends, but did not relate well to 
strangers.  The examiner stated that it did not appear that 
the veteran was significantly impaired from adequately 
interacting with other or dealing with normal daily stress.  
The examiner provided diagnoses of cannabis abuse, alcohol 
abuse in remission, PTSD, and mild bipolar disorder with 
a GAF of 65.  

A psychiatric examination was conducted in November 1997 by 
R.H., M.D., who noted that the veteran was service-connected 
for PTSD due to an automobile accident during service.  The 
veteran continued to take medication for her psychiatric 
condition, which helped, particularly in her depressive stage 
and in aiding her to sleep.  The examiner noted some 
psychomotor retardation, in that the veteran stayed at home 
for the most part.  No anger outbursts, impulsiveness, or 
defects of thought process were noted, although Dr. R.H. 
stated that such was the result of control by medication.  
Mental status examination revealed somewhat restricted 
affect, mildly depressed mood, no obsessions, no paranoia, no 
delusions, no hallucinations or illusions, and unimpaired 
judgment and insight.  Dr. R.H. provided diagnoses of mixed 
bipolar disorder in partial remission under treatment and a 
GAF of 50-60 with serious to moderate symptoms depending upon 
how well the veteran was responding to medication.  

In a letter, received in January 1998, the veteran stated 
that she had not used drugs since May/June of 1997.  She 
noted that her PTSD and depressive episodes sometimes 
prevented her form leaving her apartment to shop for food 
other basic items.  By letter dated in February 1998, the 
veteran's VA treating therapist, J.G.O, M.D., stated that the 
veteran had used no drugs for one year.  The record contains 
numerous VA outpatient treatment records noting ongoing 
treatment for PTSD and bipolar disorder.  

A VA psychiatric examination was conducted in October 1998, 
and the examiner noted a "brief review" of the veteran's 
claims file and progress notes from the VA computer system.  
The veteran reported periods of approximately four days in 
duration of decreased sleep, increased energy, pacing, rapid, 
overwhelming and unusual thoughts, irritability, and 
impatience, as well as periods of depression, primarily 
during winter.  She stated that these symptoms had decreased 
in intensity and frequency since being on psychotropic 
medication.  The veteran noted that she had occasional 
nightmares with regard to the rape in 1980 and continued to 
be suspicious and avoidant, especially of adult black males.  
She reported hyperstartle response.  The veteran denied any 
current relationships, hobbies, or interests, and stated that 
she was last employed in 1990.  Mental status examination 
revealed broad affect, slight anxiety, suspicious thought 
content, occasional brief illusions, no auditory 
hallucination, no suicidal ideation, and intact judgment.  
The examiner provided diagnoses of PTSD, cyclothymia versus 
bipolar type II, and alcohol and polysubstance dependence in 
remission, with a GAF of 50-55.  

A VA fee basis examination was conducted in September 1999 by 
E.R.D., M.D., who noted review of the veteran's claims file.  
The veteran stated that she had not been employed since 
approximately 1988 due to her mental symptoms.  She reported 
complaints of difficulty dealing with and hostility toward 
men, diminished sociability, irritability, limitation in self 
control, insomnia, intermittent dysphoria, rare crying 
spells, rare feelings of worthlessness, impaired memory and 
concentration, and mood swings.  She stated that she did not 
attend church or any social clubs, and had some difficulty 
with her neighbors, but got along well with her family and 
friends.  Following mental status examination, Dr. E.R.D. 
provided diagnoses of bipolar affective disorder in partial 
remission, PTSD in partial remission, and alcohol dependence 
in full remission, with a GAF of 60 with moderate mental 
symptoms and impairment.  The examiner stated that the 
veteran had a moderate impairment in her ability to engage in 
gainful employment in an open labor market, particularly as 
to her inability to sustain harmonious working relationship 
with co-workers and supervisors.  Dr. E.R.D. reported that 
the veteran had a mild-to-moderate overall impairment to 
maintain normal, non-occupational social functioning.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992). In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, the Board must undertake a three-part analysis:  1) 
Determine whether the intervening change is more favorable to 
the veteran, which may require application of each version of 
the regulations to the facts of the case; 2) If the amendment 
is more favorable, application of that provision to rate the 
disability for the periods from and after the effective date 
of the regulatory change; 3) Application of the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000); See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991); 38 C.F.R. § 3.114(a) (1999).  
In the instant case, the RO provided the veteran notice of 
the revised regulations in the November 1997 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Under the old Schedule the following evaluations are provided 
for:
? 30 percent for definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment;
? 50 percent when the ability to establish or maintain 
effective or favorable relationship with people is 
considerably impaired, and reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment as a result of 
psychoneurotic symptoms; 
? 70 percent when the ability to establish and maintain 
effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment; 
and 
? 100 percent when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

The current Schedule provides for the following evaluations:  
?  percent of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and 
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (effective Nov. 7, 1996).

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends unable 
to keep a job).  American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition).  

Under the old Schedule, the Board finds that the veteran's 
symptomatology most closely approximates the criteria for an 
evaluation of 70 percent.  In October 1993, Dr. N.S. stated 
that under stress, the veteran would have a relapse of her 
symptoms.  The VA examination in May 1994 noted profound 
impairment of the veteran's social and occupational 
functioning.  Although the VA examiner in April 1995 found 
that the veteran was probably able to withstand the stressors 
of work, the examiner limited such work to that which did not 
remind her of her trauma, specifically exposure to African-
American men.  The Board finds that such a limitation due to 
the veteran's PTSD severely limits her ability to obtain and 
maintain employment.  The VA examiner in August 1997 noted 
similar findings of a "marked psychological response" to 
military personnel and African-American men.  The Board notes 
that the veteran's condition has undergone some improvement 
since she began taking medication, but the veteran continued 
to report that she had few if any friends or social contacts, 
and difficulty with neighbors.  The veteran also stated that 
she sometimes could not leave her apartment to shop for food 
and other basic needs due to her psychiatric symptoms.  
Further, Dr. E.R.D. in September 1999 noted that the veteran 
had an inability to sustain harmonious working relationships 
with co-workers and supervisors.  Although Dr. E.R.D. 
characterized the veteran's impairment as "moderate," 
the Board finds that the limitations on the veteran's ability 
to obtain or maintain employment, indicated on several 
examinations as limited to employment with little contact 
with others and limited interaction with African-American 
men, cause a severe impairment in the ability of the veteran 
to obtain or retain employment.  The Board specifically notes 
that the veteran was fired from her last employment due to 
her inability to work with customers.  

The Board further finds that the veteran's symptomatology 
most closely approximates a 70 percent evaluation under the 
current Schedule.  The medical evidence provides evidence of 
deficiencies in most areas of the veteran's life.  As noted 
above, her prospects for employment are severely limited due 
to her PTSD symptomatology.  The veteran has been married 
three times, all ending in divorce after a short period.  The 
examination in September 1999 noted that the veteran 
got along well with her friends, but previous reports from 
the veteran denied any current relationships, and she noted 
at the November 1997 examination that, for the most part, she 
stayed at home.  The veteran has reported irritability and 
depression, and has been diagnosed at times with bipolar 
disorder due to her manic and depressive episodes.  The 
veteran's difficulty in adapting to stressful situations 
has been repeatedly noted, both by the veteran and the 
medical professionals.  

The Board finds that the evidence preponderates against an 
evaluation of 100 percent under both Schedules.  The veteran 
reported that she speaks with her mother regularly and recent 
examinations have noted that the veteran gets along with her 
"friends."  The record indicates that, although limited, 
the veteran is not unable to obtain or retain employment.  
Her symptomatology does not rise to the level of gross 
repudiation of reality, as noted in the criteria for an 
evaluation of 100 percent under the old Schedule, nor does 
the veteran demonstrate the gross impairment of functioning 
described in the criteria for evaluation of 100 percent under 
the current Schedule.   Referral for consideration of an 
extra-schedular rating is plainly not warranted on the basis 
of frequent hospitalizations because there have been none.  
The question of "marked" interference with employability is 
a closer call.  The September 1999 examiner, however, 
assessed her employment impairment as only moderate.  


ORDER

Entitlement to an evaluation of 70 percent for service-
connected PTSD is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

